DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate a support system (see abstract and [0024], [0025], [0026], [0027] as outlined in the paragraphs from the corresponding PG pub for this application), patient support system (see [0029] [0034]), and also a positioning system (see [0037]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Device in claim 1.
Control unit in claims 1, 8, 24.
System in claims 1, 9.

Filter unit in claims 1-3, 5-6, 11, 16, 18-23, 25.
Filter circuit in claims 6-7, 11, 16, 18-23, 25 and one or more filter circuits in claim 18.
Sensor in claim 9.
Further filter in claims 16-17.
Apparatus in claims 24, 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: including paragraphs, but not limited to [0003] the device appears to be either  patient support device 112 supports the body of a patient during the MRI process in FIG. 1 or patient support device 12 in FIG. 1; [0032] the control unit appears to be either one or more processors 22 implemented using off-the-shelf components which include a programmable logic controller (PLC) and are available from suppliers such as Siemens AG, ABB Ltd, Bernecker+Rainer Industrie Elektronik GmbH, Beckhoff Automation GmbH & Co. KG and Rockwell Automation, Inc., or the conventional control unit 190 disclosed in [0004] as being implemented with the specially-designed analogue and digital circuits which include a feedthrough filter 192; [0007] the system appears to be a support system shown as 10 in FIG. 1 which includes the patient support device 12, actuator 14, and the sensor 16; [0012], [0037], [0038] the filter unit appears to be filtering within the filter unit which has a stopband, and the filter circuit includes a passive filter with the latter network of one or more inductors or capacitors, filter circuit includes filter characteristics such as a cut-off frequency and role-off and are selected to prevent noise originating outside of the shielded enclosure and filter circuit 31 is designed such that the scan frequency of the imaging device 50 is within the stopband of the filter, and can be an active or passive filter, a low-pass filter, a band-pass filter, or a band-stop the filter circuit may also filter noise from the mains power line 506 in FIG. 5, the filter circuit can also be a printed circuit board or can be integrated with the electrical connector 335 such as D-subminiature electrical connectors available is off-the-shelf components, the filter circuit 631 does not include any active components, designed as a second or higher order filter having a steeper roll-off and therefore is not a feedthrough filter 192, or filter circuit 631 may be any other suitable filter known in the art; [0026]-[0027] the sensor appears to be sensor 16 in FIG. 1 which may include a mechanical switch that is configured to generate a signal when the patient support device 12 is moved or if actuator 14 is a motor, not an electric linear actuator, the sensor 16 may be a Rotary and quarter that measures the angular position of the motor shaft and outputs a signal which the position or movement of the patient support device 12 can be derived, the sensor 16 can additionally alternately be configured to be any sensor that can measure the speed, acceleration, deceleration, torque and/or temperature within the imaging enclosure and are added to the patient positioning apparatus in FIG. 8 and are designed with a stopbands having a scan frequency which includes the scan frequency of the medical imaging device 50; [0007], [0011]-[0012], [0024], [0057]-[0058], the apparatus appears to be an apparatus for positioning the patient which is comprised of additional structures including the support system which is comprised of the patient support device and actuator, apparatus comprises an electromagnetically-shielded conduit extending through the second aperture of the wall, the apparatus may also include the further filter, the apparatus appears to be a patient positioning apparatus which includes a support system 10, control unit 20, filter unit 30 as shown in FIG. 2.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 19 is objected to because of the following informalities:  claim currently recites the limitation “wherein each filter circuit is located within the housing” which should be amended to “wherein each of the one or more filter circuits is located within the housing”.  Appropriate 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “the apparatus comprising: a system comprising a device” in lines 2-3, which renders the claim indefinite because it is unclear how a singular apparatus can be comprised of an entire system which then in turn is comprised of a “device”. There are no structural or functional descriptors associated with either element and therefore the metes and bounds of the system comprising a device are unclear.  Review of the specification defines several different systems such as but not limited to: a support system 10, conventional MRI system, microprocessor-based control systems, precise control systems, a closed loop control system, a real-time operating system, positioning system, IGRT system (see the abstract and [0003], [0004], [0006], [0007], [0009], [0015], [0024], [0025], [0026], [0027], [0029], [0031], [0032], [0034], [0037], [0041] [0042], [0043], [0054]); and review of the specification defines several devices such as but not limited to: a patient support device 12, a patient support device 112, imaging 
Claims 2-17 and 24-25 are also rejected due to their dependency on claim 1 in light of the above rejection.
Claim 9 recites the phrase “wherein the system further includes a sensor configured to output a signal indicative of a position or movement of the device” in lines 2-3, which renders the claim indefinite because it is unclear through what type of mechanism configures and/or modality enables the sensor to be able to output a signal which is indicative of the position or movement of the device.
Claim 12 recites the phrase “two signal lines” in line 2, which renders the claim indefinite because it is unclear if the two signal lines refer to the one or more signal lines recited in claim one, on which claim 12 is dependent via chain of dependency through claim 11, or if the applicant meant to recite separate signal lines other than those recited in claim 1.
Claim 22 is also rejected for reciting the same and/or similar limitations as outlined in the above rejection.
Claim 16 recites the phrase “including a further filter… the further filter being configured to filter noise from at least one of the one or more signal lines” in lines 1-3, which renders the claim indefinite because it is unclear if the one or more signal lines which the further filter is 
Claim 17 is also rejected due to its dependency on claim 16 in light of the above rejection.
Claim 23 recites the phrase “wherein a filter circuit is a passive filter” in line 2, which renders the claim indefinite because it is unclear if the filter circuit recited in claim 23 is the same as one of the one or more filter circuits recited in claim 18 on which claim 23 is dependent, or if the applicant meant to recite a separate filter circuit separate from that recited in claim 18.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, 11, 18-20, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakakibara et al. (JP2009183587, hereafter “Sakakibara”).
Regarding claim 1, Sakakibara teaches an apparatus for medical imaging ([abstract] MRI apparatus), the apparatus comprising:
a system* comprising a device* (18 in FIG. 1) and an actuator configured to control the device ([0023] the MR system is equipped with a control apparatus/actuator which controls the 
a control unit** configured to control the device ([0023], [0041] the main MR system is equipped with a control device/unit for controlling the patient table/device 18 and is connected to the drive unit/actuator of the patient table/device 18) by communicating with the system via one or more signal lines (6 connecting via signal line to 18 in FIG. 1), wherein the control unit is located outside the electromagnetically-shielded enclosure (see 6 in FIG. 1 being located in 16 outside of 5); and
a filter unit** configured to filter noise from the signal lines (see noise filter units 72 in filter box 4 in FIGS. 1 and 7).
*The limitations “system” and device” been interpreted to mean any known system or device in the art related to an apparatus for medical imaging.
**The limitations “control unit” and “filter unit” have been interpreted to mean any known hardware or software in the art which are capable of performing the above claimed limitations.
Regarding claim 6, Sakakibara teaches wherein the filter unit further includes a filter circuit having a stopband* ([0034 the line noise filter unit 11 includes four low band pass noise filters 11a to 11d), wherein the filter circuit is configured such that a scan frequency of a medical imaging device is within the stopband* ([0003], [0013] A low-pass filter is arranged at the wall surface position so that the ground potential part of the line noise removing unit and the electromagnetic wave shield part are connected directly or by a ground line having the shortest length. As a result, the ground potential portion of the line noise removal unit is grounded at the shortest distance via the electromagnetic wave shield, so that this route has the lowest 
*the term “stopband” has been interpreted to mean the stopband is defined by a cut-off frequency of the filter circuit, according to applicant’s definition of the term given in [0039] “The filter circuit 31 may be a low-pass filter, a band-pass filter or a band-stop filter. The term “stopband” as used herein generally refers to a frequency, or a range of frequencies, that are attenuated by the filter circuit 31…the stopband may be defined by the cut-off frequency (or frequencies) of the filter circuit 31…in the case of a low-pass filter, the stopband may be regarded as all frequencies above the cut-off frequency”.
Regarding claim 8, Sakakibara teaches wherein:
the control unit is further configured to provide a signal to the actuator via a first signal line of the one or more signal lines (power line 56 in FIG. 5), wherein the actuator is further configured to move the device in response to receiving the signal ([0041] the line noise filter unit 72 is provided with two or more noise filters and a control device for controlling the patient table/device 18 and the operation panel thereof is connected to a drive unit of the patient table/device 18 and the plurality of signal lines for connecting to the operation panel, [0041], [0047] the line noise mixed in a signal line of a control signal sent from a control device in the main MR system unit 6 to the patient table 18 via the operation panel connected to the drive unit the patent table/device 18 as the control signal flows from a noise filter in the line noise filter unit 73 to the ground 19 via an RF shield 5 in FIG. 5).
Regarding claim 11, Sakakibara teaches wherein the filter unit further includes a housing defining an internal volume (see internal volume of housing 74 in FIG. 7), the housing having a partition to divide the internal volume into a plurality of portions (see housing 74 divided into 
Regarding claim 24, Sakakibara teaches wherein the apparatus is configured for positioning a patient for medical imaging ([0021] patient table/device 18 is for positioning the patient for imaging), the device is a patient support device (see device as patient bed 18 in FIG. 1) and the control unit is configured to adjust the position of the patient support device ([0023], [0063] the main MR system unit 6 is connected to the MR module 22 and the patient table 18 by using a signal line through a line noise filter unit 4, so that the control device controls the patient table/patient support device 18 to be arranged/adjusted in the imaging chamber).
Regarding claim 18, Sakakibara teaches a filter unit for filtering noise from one* or more signal lines of an apparatus for a medical imaging device (see noise filter units 72 in filter box 4 in FIGS. 1 and 7), the filter unit comprising:
one* or more filter circuits each configured to filter a respective one of the one* or more signal lines, each of the one* or more filter circuits having a respective stopband** ([0034 the line noise filter unit 11 includes four low band pass noise filters 11a to 11d), 
wherein each of the one or more filter circuits is configured such that a scan frequency of a medical imaging device is within the stopband** ([0003], [0013] A low-pass filter is arranged at the wall surface position so that the ground potential part of the line noise removing unit and the electromagnetic wave shield part are connected directly or by a ground line having the shortest length. As a result, the ground potential portion of the line noise removal unit is 
*the limitation “one or more” has been interpreted in the alternative, requiring a filter unit for filtering noise from only one signal line of an apparatus for a medical imaging device, requiring only one filter circuit each configured to filter a respective one of the one signal line, 
the one* filter circuit having a respective stopband; or requiring a filter unit for filtering noise from only more than one signal lines of an apparatus for a medical imaging device, requiring only more than one filter circuits each configured to filter a respective more than one of the more than one signal lines, the more than one filter circuits having respective stopbands.
**the term “stopband” has been interpreted to mean the stopband is defined by a cut-off frequency of the filter circuit, according to applicant’s definition of the term given in [0039] “The filter circuit 31 may be a low-pass filter, a band-pass filter or a band-stop filter. The term “stopband” as used herein generally refers to a frequency, or a range of frequencies, that are attenuated by the filter circuit 31…the stopband may be defined by the cut-off frequency (or frequencies) of the filter circuit 31…in the case of a low-pass filter, the stopband may be regarded as all frequencies above the cut-off frequency”.
Regarding claim 19, Sakakibara teaches wherein the filter unit further includes an electromagnetically-shielded housing ([0042] housing 74 made of an electrical conductor).
Regarding claim 20, Sakakibara teaches wherein the housing defines an internal volume (see internal volume of housing 74 in FIG. 7), the housing having a partition to divide the internal volume into a plurality of portions (see housing 74 divided into portions 71, 72, 73 in FIG. 7), wherein each portion is electromagnetically shielded from the other portions by the housing and 
Regarding claim 25, Sakakibara teaches wherein the apparatus is configured for positioning a patient for medical imaging by the medical imaging device ([0021], [0023] the MRI apparatus includes the patient table/positioning device 18 for mounting/positioning the subject and arranged/positioned within the imaging region/for medical imaging).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 2-5, 12-14, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara, in view of Shudo et al. (US6590391, hereafter “Shudo”).
Regarding claim 2, Sakakibara discloses wherein the filter unit is located adjacent to a wall of the electromagnetically-shielded enclosure (see 4 located within wall of 5 in FIG. 1), while it is recognized that the disclosure of Sakakibara features recited in claim, Sakakibara does not explicitly disclose the filter unit being located in a first aperture in a wall of the electromagnetically-shielded enclosure.
However, in the same field of endeavor, Shudo teaches wherein the filter unit is located in a first aperture in a wall of the electromagnetically-shielded enclosure (see column 6, lines 24-25 which discloses integrated filter cabinet/housing 6 and electromagnetically shielded enclosure/room 1 is constructed as a single unit, also see FIG. 3 which illustrates the integrated filter cabinet 6 as being included in a space/the first aperture located between 1b of the wall and the floor plate 1d of the electromagnetically shielded enclosure/room 1).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Sakakibara with the filter unit being located in a first aperture in a wall of the electromagnetically-shielded enclosure as taught by Shudo in order to minimize the radiofrequency noise generated by the apparatus itself from mixing into the signal of the receiving system, and to obtain a high-quality image which has a high signal-to-noise ratio without a false image (column 10, lines 1-8 of Shudo).
Regarding claim 3, modified Sakakibara substantially discloses all the limitations the 
Regarding claim 4, modified Sakakibara substantially discloses the limitations the claimed invention, but does not explicitly disclose wherein the housing comprises a plate configured to close the first aperture.
However, in the same field of endeavor, Shudo teaches wherein the housing comprises a plate configured to close the first aperture (see partition wall 6 a parallel to a wall surface 1 b, front plate 6e, and rear plate 6f in FIG. 3).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by modified Sakakibara with the housing comprising a plate configured to close the first aperture as taught by Shudo an order for the housing to be electrically connected to the system ground, and thereby the electromagnetically shielded room (column 6, lines 57-66 of Shudo).
Regarding claim 5, Sakakibara does not explicitly disclose wherein the filter unit further includes a filter circuit mounted on the plate.
However, in the same field of endeavor, Shudo teaches wherein the filter unit further includes a filter circuit mounted on the plate (column 7, lines 15-17 the line filter unit 7 is directly attached onto the partition plate 6 in FIG. 3).
It would have been obvious to one ordinarily skilled in the art before the effective filing 
Regarding claim 12, Sakakibara does not explicitly disclose wherein two signal lines are routed through different portions of the internal volume. 
However, in the same field of endeavor, Shudo teaches wherein two signal lines are routed through different portions of the internal volume (see FIG. 1 where irradiating signal line to the irradiating coil 4 is routed through line 13b and item 10, and see where receiving signal line from the receiving coil 5 is routed through line 13a and item 9). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Sakakibara with the two signal lines are routed through different portions of the internal volume as taught by Shudo in so that the length the noise current return line may be minimized by confining the noise source of the gradient magnetic field power supply in the housing to obtain an image with a high signal-to-noise ratio (column 8, lines 39-45 of Shudo).
Regarding claim 13, Sakakibara does not expressly disclose wherein a mains power line is routed through the housing, and wherein the mains power line is routed through a different portion of the internal volume from the signal lines.
However, in the same field of endeavor, Shudo teaches wherein a mains power line is routed through the housing (see FIG. 1 where the power line/supply 8 is routed through the 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Sakakibara with the mains power line being routed through the housing, and wherein the mains power line is routed through a different portion of the internal volume from the signal lines as taught by Shudo in so that the length the noise current return line may be minimized by confining the noise source of the gradient magnetic field power supply in the housing to obtain an image with a high signal-to-noise ratio (column 8, lines 39-45 of Shudo).
Regarding claim 14, Sakakibara does not explicitly disclose wherein the housing is configured to allow access to the portion containing the signal lines without exposing the portion containing the mains power line.
However, in the same field of endeavor, Shudo teaches the housing is configured to allow access to the portion containing the signal lines without exposing the portion containing the mains power line (column 6, lines 51-52 front plate 6e and rear plate 6f are detachable, and column 8, lines 60-67 through column 9, lines 1-6 see FIG. 5 where housing/cabinets 61 and 62 integrally formed with electrically shielded enclosure/room 1, both housings/cabinets are constructed with front plate 6e and rear plate 6f, are separate from one another and power line is supplied through cabinet 61 with the signal lines being supplied through 62, therefore the 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Sakakibara with the housing is configured to allow access to the portion containing the signal lines without exposing the portion containing the mains power line as taught by Shudo in order for the case with low impedance, any noise voltage from the powerline mixed in the received signal can be minimized and radiofrequency noise generated from signal lines may be minimized by separating the noise source of the power line from that of the signal lines (column 9, lines 33-43 of Shudo).
Regarding claim 21, Sakakibara does not explicitly disclose wherein two signal lines are routed through different portions of the internal volume.
However, in the same field of endeavor, Shudo teaches wherein two signal lines are routed through different portions of the internal volume (see FIG. 1 where irradiating signal line to the irradiating coil 4 is routed through line 13b and item 10, and see where receiving signal line from the receiving coil 5 is routed through line 13a and item 9). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Sakakibara with the two signal lines are routed through different portions of the internal volume as taught by Shudo in so that the length the noise current return line may be minimized by confining the noise source of the gradient magnetic field power supply in the housing to obtain an image with a high signal-to-noise ratio (column 8, lines 39-45 of Shudo).
Regarding claim 22, Sakakibara discloses wherein the filter unit is located adjacent to a in a first aperture in a wall of the electromagnetically-shielded enclosure.
However, in the same field of endeavor, Shudo teaches wherein the filter unit is located in a first aperture in a wall of the electromagnetically-shielded enclosure (see column 6, lines 24-25 which discloses integrated filter cabinet/housing 6 and electromagnetically shielded enclosure/room 1 is constructed as a single unit, also see FIG. 3 which illustrates the integrated filter cabinet 6 as being included in a space/the first aperture located between 1b of the wall and the floor plate 1d of the electromagnetically shielded enclosure/room 1).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Sakakibara with the filter unit being located in a first aperture in a wall of the electromagnetically-shielded enclosure as taught by Shudo in order to minimize the radiofrequency noise generated by the apparatus itself from mixing into the signal of the receiving system, and to obtain a high-quality image which has a high signal-to-noise ratio without a false image (column 10, lines 1-8 of Shudo).
Claims 7, 16-17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara, in view of Tsuda et al. (US20050248350, hereafter “Tsuda”).
Regarding claim 7, Sakakibara does not explicitly disclose wherein the filter circuit is a passive filter including a ladder network of one or more inductors and one or more capacitors.
However, in the same field of endeavor, Tsuda wherein the filter circuit is a passive filter including a ladder network of* one or more inductors and one or more capacitors ([0047] the 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by modified Sakakibara with the filter circuit is a passive filter including a ladder network of one or more inductors and one or more capacitors by Tsuda in order for induction of a noise voltage from the outside is avoided and the high frequency component such as induction noise is removed from a signal voltage of the input terminal so that only the electric signal of the sensor element having low frequency is transmitted to the output terminal ([0047] of Tsuda).
Regarding claim 16, Sakakibara does not explicitly disclose further including a further filter located outside the filter unit and inside the electromagnetically-shielded enclosure, the further filter being configured to filter noise from at least one of the one or more signal lines.
However, in the same field of endeavor, Tsuda teaches further including a further filter located outside the filter unit (see filter unit 122 in FIG. 1) and inside the electromagnetically-shielded enclosure (122 is located within the shielded enclosure 115 in FIG. 1), the further filter being configured to filter noise from at least one of the one or more signal lines ([0046] see the lead wires/signal lines passing into terminal 211 and circuit interrupting means 310 of the filter circuit 122 in FIG. 3).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Sakakibara with further including a further filter located outside the filter unit and inside the electromagnetically-shielded enclosure, the further filter being configured to filter noise from at least one of the one 
Regarding claim 17, modified Sakakibara teaches wherein the further filter further includes a filter circuit having a stopband* ([0034 the line noise filter unit 11 includes four low band pass noise filters 11a to 11d), wherein the filter circuit is configured such that a scan frequency of a medical imaging device is within the stopband* ([0003], [0013] A low-pass filter is arranged at the wall surface position so that the ground potential part of the line noise removing unit and the electromagnetic wave shield part are connected directly or by a ground line having the shortest length. As a result, the ground potential portion of the line noise removal unit is grounded at the shortest distance via the electromagnetic wave shield, so that this route has the lowest impedance, and the line noise flows to the ground through this route).
*the term “stopband” has been interpreted to mean the stopband is defined by a cut-off frequency of the filter circuit, according to applicant’s definition of the term given in [0039] “The filter circuit 31 may be a low-pass filter, a band-pass filter or a band-stop filter. The term “stopband” as used herein generally refers to a frequency, or a range of frequencies, that are attenuated by the filter circuit 31…the stopband may be defined by the cut-off frequency (or frequencies) of the filter circuit 31…in the case of a low-pass filter, the stopband may be regarded as all frequencies above the cut-off frequency”.
Regarding claim 23, Sakakibara does not explicitly disclose wherein the filter circuit is a passive filter including a ladder network of one or more inductors and one or more capacitors.
* one or more inductors and one or more capacitors ([0047] the filter circuit comprises a current penetration/passive type filter element 407 including an inductance element 410 and a penetration type capacitor 409 and shown in FIG. 5).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by modified Sakakibara with the filter circuit is a passive filter including a ladder network of one or more inductors and one or more capacitors by Tsuda in order for induction of a noise voltage from the outside is avoided and the high frequency component such as induction noise is removed from a signal voltage of the input terminal so that only the electric signal of the sensor element having low frequency is transmitted to the output terminal ([0047] of Tsuda).
*the limitation has been interpreted in the alternative, requiring a ladder network only of one inductor and only one capacitor; or requiring a ladder network of only more than one inductor and only one capacitor; or requiring a ladder network of only one inductor and only more than one capacitor; or requiring a ladder network of only more than one inductor and only more than one capacitor.
Claims 9-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara, in view of Tremblay et al. (US20050054910, hereafter “Tremblay”).
Regarding claim 9, Sakakibara does not explicitly disclose wherein the system further includes a sensor configured to output a signal indicative of a position or movement of the device, and wherein the control unit is further configured to receive the signal indicative of the position or movement of the device via a second signal line of the one or more signal lines.

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Sakakibara with the system further including a sensor configured to output a signal indicative of a position or movement of the device, and the control unit being further configured to receive the signal indicative of the position or movement of the device via a second signal line of the one or more signal lines taught by Tremblay in order to improve scan plane prescription and localization during high resolution imaging with improvements in image signal contrast, spatial resolution, and signal-to-noise ratio by using independent position-tracking device could also be used to measure motion accurately for the purpose of (either existing or future) motion measurement and correction ([0066], [0067] & [0085] of Tremblay).
Regarding claim 10, Sakakibara discloses wherein the system further includes a user interface (console 17 in FIG. 1) configured to:

However, in the same field of endeavor, Tremblay teaches output a signal indicative* of the desired position or desired movement of the device [0025] desired movement is performed in a well-controlled or well-quantified fashion, by using a position tracking system with real-time computer control to sense the signal indicative of and maintain the desired position of an interventional treatment system for use with  imaging devices) to the control unit via a third signal line of the one or more signal lines ([0025] desired movement is performed in a well-controlled or well-quantified fashion, [0081], [0088] the serial communication/signal cable/line transmits serial data to the tracking system is provided using a tracking system computer/control unit 30 which receives the transmitted tracking data).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the disclosed by with the output a signal indicative of the desired position or desired movement of the device to the control unit via a third signal line of the one or more signal lines taught by Tremblay in order to  have a desirable system and method for detecting and tracking positional changes in a reference structure that is computationally efficient, is not reliant on operator input or influence, or on pixel size, and eliminates the need to 
*the limitation has been interpreted in the alternative, requiring a signal indicative only of desired position; or requiring a signal indicative only of desired movement; not both.
Regarding claim 15, Sakakibara does not explicitly disclose further including an electromagnetically-shielded conduit extending through a second aperture in a wall of the electromagnetically-shielded enclosure, wherein the conduit is configured to route an optical fibre through the wall.
However, in the same field of endeavor, Tremblay teaches further including an electromagnetically-shielded conduit extending through a second aperture in a wall of the electromagnetically-shielded enclosure ([0088] the tracking system's cables have shielding using aluminum foil to ensure effective suppression of electromagnetic interference with the MR imaging process and the shielded tracking cables enter the MR electromagnetically-shielded room/ enclosure through the second aperture of the filtered penetration panel, see FIG. 3 where cables 27 and 28 enter the electromagnetically-shielded enclosure through a first and a second aperture within the filtration panel of the wall of the electromagnetically-shielded enclosure), wherein the conduit is configured to route an optical fibre through the wall ([0081] the serial communication cable/conduit can also be constructed of optical fiber).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Sakakibara with further 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/AMY J SHAFQAT/Examiner, Art Unit 3793    

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793